Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION: The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other side" in line 4.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 4 recites the limitation "the first nozzle" in line 4.  There is insufficient antecedent basis for this limitation in the claim. The instant claim also recites “a pair of the nozzles” in line 3, claim 2 does not have a plurality of nozzles, therefore there is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “wherein the pair of nozzles comprises two pairs including a first nozzle pair and a second nozzle pair” in lines 2-3. It is unclear if each nozzle of the pair of the nozzles includes two pairs including a first and second nozzle pair.
Claims 5 and 7 depends upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mizuta et al. (US 20110226107 A1).
Regarding claim 1, Tsuchiya discloses a spatter scattering prevention apparatus (cutting liquid jetting device 130, Fig. 1), comprising: a nozzle (132, Fig. 2) having an outflow port (fluid openings shown in Fig. 2) with an elongated shape Fig. 2) such that a water screen (10, the water screen displays by a plurality of arrows, Fig. 4) is formed in a wall shape on one side of a welding spot in a lateral direction of the welding spot (the welding spot related to a location for a intended welding process, the location of the workpiece (1) is considered to be the welding spot), wherein the nozzle (132) is configured to form the water screen having a thickness in midair in a vicinity of a welding spot such that the water screen prevents scattering of spatters generated during welding at the welding spot where the welding is performed (Fig. 4, “.Accordingly, cut dust scattering from the work 1 is blocked by the liquid curtain”, ¶0033). 

    PNG
    media_image1.png
    520
    582
    media_image1.png
    Greyscale

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Tsuchiya (JP 56-26679A) cited on IDS dated December 11, 2019.
Regarding claim 1, Tsuchiya discloses a spatter scattering prevention apparatus (“flash welding portion cover device for preventing spatter generated during welding”, discussed in the Detailed description of the invention), comprising: a nozzle (5, Fig. 2) having an outflow port (portion of nozzle wherein the water is dispersed) with an elongated shape (shown in Fig. 2) such that a water screen is formed in a wall shape on one side of a welding spot in a lateral direction of the welding spot, wherein the nozzle (5) is configured to form the water screen having a thickness in midair in a vicinity of a welding spot such that the water screen prevents scattering of spatters generated during welding at the welding spot where the welding is performed. The nozzle (5) is positioned to create the water screen on at least one side of the welding spot for preventing spattering during the welding process. 

    PNG
    media_image2.png
    512
    428
    media_image2.png
    Greyscale

Regarding claim 2, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 1, and further show wherein the spatter scattering prevention apparatus is configured to form the water screen on the one side in a lateral direction of the welding spot and form another water screen on the other side, laterally opposite to the one side, of the welding spot (shown in Fig. 2 by the arrows 13).
Regarding claim 3, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 2, wherein the spatter scattering prevention apparatus is configured to form the water screens (denoted by the arrows 13) so as to laterally surround the welding spot on four sides (via the water flowing on the covers 7 and 8, see Fig. 2 above).
Regarding claim 8, Tsuchiya discloses a flash butt welder (see annotated Fig. 2 above) for welding a pair of workpieces (strips 10 and 11, Fig. 2) by energizing and pressing against each other the pair of workpieces (10, 11) in a state where the pair of workpieces are in contact with each other, the flash butt welder comprising the spatter scattering prevention apparatus of claim 1 (hollow mounting frame 1, hollow guide bar 2 and nozzle 5, see annotated Fig. 2 below, see Fig. 2 above) .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (JP 56-26679A) in view of Okawa (US 20060278615 A1) cited on IDS dated December 11, 2019.
Regarding claim 9, Tsuchiya discloses the flash butt welder according to claim 8, except further comprising a carriage that includes a pair of electrodes, respectively connected to the pair of workpieces, for performing the energizing and that moves in conjunction with movement of the pair of workpieces being conveyed along a pass line, wherein the spatter scattering prevention apparatus is installed on the carriage.
Okawa discloses a carriage (9, Fig. 1) having a frame (9a, Fig. 1) that includes a pair of electrodes (electrode wheels 1, 2, Figs. 1 and 2), respectively connected to the pair of workpieces (two metal plates 5, 6, Fig. 1), for performing the energizing and that moves in conjunction with movement of the pair of workpieces being conveyed along a pass line (Fig. 1). As modified, since the spatter scattering prevention apparatus of Tsuchiya is attached to the flash butt welder, the spatter scattering prevention apparatus would be installed on the carriage. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the output opening of the flash butt welder of Tsuchiya with a carriage as taught by Okawa for the purpose of transporting the working during the welding process. 
Regarding claim 14, Tsuchiya modified discloses the flash butt welder according to claim 9. Tsuchiya further show wherein the nozzle (5) in the spatter scattering prevention apparatus is configured to form the water screen that surrounds the welding spot during the energizing (see Fig. 2 above).
Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuchiya (JP 56-26679A).
Regarding claim 10, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 1. Tsuchiya is silent on wherein the thickness of the water screen is equal to or greater than 15 mm. The thickness of the water screen is a result effective variable based on the water pressure and the diameter of the output opening. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the output opening of the nozzle of Tsuchiya to create a thickness of the water screen of 15 mm or greater requiring routine skill for the purpose of controlling spatter.  
Regarding claims 11-13, Tsuchiya discloses the spatter scattering prevention apparatus according to claim 10 with respect to claims 11 and 12 and according to claim 12 with respect to claim  13. Tsuchiya is silent on the thickness of the water screen being equal to or greater than 20 mm-40 mm, 15 mm-40mm and 15 mm-30 mm. As stated above in claim 10, the thickness of the water screen is a result effective variable based on the water pressure and the diameter of the output opening. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the output opening of the nozzle of Tsuchiya to create a thickness of the water screen of 15 mm or greater requiring routine skill for the purpose of controlling spatter.  
Allowable Subject Matter
Claims 4-7 were previously indicated as allowable subject matter in the Non-Final Office action. 
Response to Arguments
Applicant's arguments filed July 5, 2022 have been fully considered but they are not persuasive. 
Applicant has amended claim 1 to address a 112 (b) issue and further define the spatter scattering prevention apparatus. The amendment added a nozzle with an outflow port with an elongated shape configured to form a water screen having a thickness in midair in vicinity of the welding spot. Clearly as shown above, Tsuchiya discloses an apparatus comprising a nozzle (5) with an elongated shape that create a water screen on at least one side of the welding spot, with “one side of the welding spot” being relative depending on the viewing perspective.  The nozzle creates a water screen that disperses water in a latter direction as shown in Fig. 2. There is no structural different from the prior art and the required structure of the nozzle in claim 1. 
Examiner acknowledge that the addition of the nozzle to the spatter scattering prevention apparatus further defines the apparatus with structure and is no longer interpreted to invoke 112(f).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496. The examiner can normally be reached 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES F SIMS III/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761